Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Behr (8,539,870), who shows a power saw system with all of the recited limitations including;
a workstation having a table top surface (112b); 
a saw arm (122) coupled to the workstation at a first hinge member (at axis X), the saw arm being configured to pivot toward and away from the table top surface about the first hinge member; 
a circular saw (200) coupled to a distal end of the saw arm; and 
a second hinge member (127) provided to the saw arm between the first hinge member and the circular saw, the second hinge member configured such that circular saw can be selectively rotated about the second hinge member in a direction lateral to an axis of the saw arm (figure 7).
wherein the table top surface comprises;
a rotatable turn base (120) having a miter adjusting lever extending therefrom (best seen in figures 7 and 8, the “lever” could be the projecting portion 
two side portions (112c,112c, far left and far right of figure 1) respectively provided to either side of the turn base; 
wherein a recessed portion (where numeral 112B is pointing in figure 1) with a floor (112b, etc.) is formed between the two side portions to allow movement of the miter adjusting lever over the floor of the recessed portion when positioning the turn base.

In regard to claim 2, Behr’s circular saw is selectively rotatable to a position perpendicular to the saw arm (figure 7).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (8,539,870) in view of Manning (6,857,456) and Peterson (2006/0045643).
Behr, as set forth above, shows a saw system with all of the recited limitations except for a router as claimed.
Manning shows that it is well known to combine a router (17) on the same table as a circular saw (18), and for that router to be affixed to a plate (P1) that fits in an 
This new router is not selectively raiseable, but such is well known as taught by Peterson (see 7,48,49,46 in figure 9, or other embodiments in figures 10-12).  It would have been obvious to one of ordinary skill to have made the router selectively raiseable by an electric motor, as taught by Peterson, in order to be able to adjust the height of the router bit or to recess it below the table surface.

Applicant's arguments have been fully considered but they are not persuasive.
In the paragraph spanning pages 5 and 6 of the remarks, Applicant argues that Behr’s table 120 is not a “rotatable turn base”.  Examiner disagrees.  As seen in the transition from figure 2 to figure 4, the base 120 has rotated.  Applicant argues that Behr is merely laid at the desired angle.  This may be true, but that does not change the fact that it can be rotated.  There is nothing on surface 112B to stop it from rotating, and thus it is “rotatable”.  
At the top of page 6, Applicant argues that Behr lacks a miter adjusting lever.  To fully understand the situation, Examiner looks to Applicant’s disclosure and sees that his “lever” (118) is just a projecting portion of the rotatable table.  Behr has a nearly identical projecting portion (where numeral 120 is in figure 2).  If Applicant is calling his table projection a lever, then Examiner is forced to do the same for Behr.  Some might argue that the use of the term “lever” implies a fulcrum of some sort, such as an axle for 
In the second paragraph on page 6, Applicant argues that Behr lacks side portions. Examiner disagrees, as elements 112,112c are clearly “portions” and clearly in the “side”, and thus are “side portions”.  Applicant may want to add more detail if he would like to distinguish, such as “the side portions each having an upper planar surface that is coplanar with an upper surface of the rotatable turn base”.
In the third paragraph on page 6, Applicant argues that Behr’s 112B does not constitute a “floor” that is part of the table top surface.  Examiner disagrees.  In figure 8, it can be seen that Behr’s floor is bolted onto a leg system.  Everything above the legs is part of the “table top surface”, including the floor 112b.  There simply is not enough structural detail in the claims to distinguish over Behr in this regard.
If Applicant would like to float any ideas for additional amendments to the claims, he is welcome to call the Examiner at any time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724